            Case 1:20-cv-03538-GLR Document 30 Filed 12/10/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                            )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )   Case No. 1:20-cv-03538 - GLR
                                                     )
RAGINGBULL.COM, LLC f/k/a                            )
LIGHTHOUSE MEDIA LLC, et al.,                        )
                                                     )
                Defendants.                          )
                                                     )


    DEFENDANTS’ RESPONSE TO PLAINTIFF’S NOTICE OF INTENT TO RESPOND

       Defendants RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason Bond,

Sherwood Ventures, LLC, Jason Bond, LLC, Winston Research Inc., and Winston Corp. and Kyle

Dennis (collectively, “Defendants”),1 by and through undersigned counsel, file this response to

Plaintiff’s Notice of Intent to Respond (DKT 29) in which the FTC indicates they will respond to

Defendants’ Motion by close of business December 11, 2020. Because time is of the essence to

attempt to preserve Defendants’ business, and because the FTC has already submitted thousands

of pages of materials to the Court in support of its Motion for TRO, Defendants respectfully request

that the FTC file its opposition to the relief we request by noon tomorrow.




1
  The undersigned counsel do not represent defendant MFA Holdings Corp. Counsel does at
present represent Kyle Dennis and mistakenly did not list him as a client in our earlier pleading.
                                                 1
       Case 1:20-cv-03538-GLR Document 30 Filed 12/10/20 Page 2 of 3



Dated: December 10, 2020            Respectfully submitted,

                                    RagingBull.com, LLC, Jeffrey M. Bishop,
                                    Jason Bond, Sherwood Ventures, LLC, Jason
                                    Bond, LLC, Winston Research Inc., and
                                    Winston Corp.

                                    By: /s/ David G. Barger
                                    David G. Barger (DCB# 469095)
                                    Greenberg Traurig LLP
                                    1750 Tysons Blvd.
                                    Suite 1200
                                    McLean, VA 22102
                                    Tel: (703) 749-1300
                                    Email: bargerd@gtlaw.com

                                    Andrew G. Berg
                                    2101 L Street, N.W.
                                    Suite 1000
                                    Washington DC 20037
                                    Tel: (202) 331- 3100
                                    Email: berga@gtlaw.com
                                    Pro Hac Vice Pending

                                    Miriam G. Bahcall
                                    Greenberg Traurig, LLP
                                    77 West Wacker Drive
                                    Suite 3100
                                    Chicago, IL 60601
                                    Tel: (312) 476-5135
                                    Email: bahcallm@gtlaw.com
                                    Pro Hac Vice Pending




                                     2
        Case 1:20-cv-03538-GLR Document 30 Filed 12/10/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 10th day of December 2020 a true and accurate copy

foregoing DEFENDANTS’ RESPONSE TO PLAINTIFF’S NOTICE was properly served on all

parties registered through the ECF system, and a copy of the response was emailed to MFA

Holdings Corp. marshall.allan@yahoo.com




                                          /s/ David Barger
                                          David G. Barger (DCB# 469095)
                                          Greenberg Traurig LLP
                                          1750 Tysons Blvd.
                                          Suite 1200
                                          McLean, VA 22102
                                          Tel: (703) 749-1300
                                          Email: bargerd@gtlaw.com

                                          Counsel for Defendants




                                            3
